Citation Nr: 0214448	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  96-18 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1982.  His service records also indicate that he 
served on active duty for training with the National Guard 
from May 1975 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's application to reopen his previously 
denied claim of entitlement to service connection for a 
psychiatric disability for failure to submit new and material 
evidence.  In the course of the appeal the Board determined 
in a September 1998 appellate decision that new and material 
evidence had been submitted.  The veteran's claim was 
reopened and the case was remanded to the RO for development 
of the evidence and de novo consideration of the claim on the 
merits.  

In a July 2002 decision the RO denied the veteran's claim for 
service connection for a psychiatric disability.  The case 
was then returned to the Board in September 2002.  The 
veteran now continues his appeal.


FINDINGS OF FACT

The veteran's bipolar disorder had its onset during his 
period of active duty.


CONCLUSION OF LAW

Bipolar disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with notice of 
the provisions of the VCAA in correspondence dated in July 
2002, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claim file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of the 
remand which occurred during this appeal.  He has also been 
provided with VA examinations which address the increased 
rating claim on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that he was 
psychiatrically normal on enlistment examination in January 
1979.

Clinical records from service show that he was 
psychiatrically hospitalized from March 1980 to April 1980 
after he attempted to commit suicide by stabbing himself in 
his abdomen.  He reportedly had become depressed and was 
drinking alcohol before he made his suicide attempt.  He 
admitted that his stab wound was self-inflicted and reported 
that this was the first time he had ever attempted suicide or 
desired to injure himself.  The psychiatric diagnosis was 
reactive depression.

A November 1980 outpatient treatment report shows that the 
veteran was treated in service for complaints of depression, 
insomnia and loss of appetite with aggravation of these 
symptoms when he was intoxicated.  His history of attempted 
suicide in March 1980 was noted in the report.  The 
assessment was depression and he was referred to the mental 
health clinic.

The veteran's service medical records also show that he was 
treated for facial injuries involving a jaw fracture which 
was sustained in a fight in December 1981 and that his 
service records indicate that he was absent without leave for 
a period of several days in November 1981.  However, his 
character of service was not adversely affected by these 
events and he was given an honorable discharge from active 
duty in February 1982.

Post-service medical records show that the veteran was 
psychiatrically hospitalized in 1986 for polysubstance abuse.  
VA and private medical records for the period from 1986 to 
2001 show that the veteran received regular psychiatric 
counseling and pharmacological therapy for diagnoses of 
bipolar disorder, PTSD, depression, self-destructive 
impulsive behavior and substance abuse.  He was 
psychiatrically hospitalized on several occasions during this 
period and there were indications in the record that he had a 
history of multiple suicide attempts.

The veteran's hearing testimony before an RO hearing officer 
in August 1996 shows that he testified, in essence, that he 
was psychiatrically normal prior to entering service and that 
the symptoms of what later became diagnosed as bipolar 
disorder had their onset during military service.

The report of an October 1999 VA examination shows that the 
veteran was diagnosed with a mood disorder associated with 
polysubstance abuse and a personality disorder, mixed type, 
with anti-social and borderline features.  The VA physician 
who examined the veteran held the opinion that the veteran's 
psychiatric disorder and emotional problems were not related 
to any event that took place in active service and that his 
personality disorder contributed to his primary disability of 
polysubstance abuse.

Countering the above opinion is the opinion of another VA 
psychiatrist who identified himself as the veteran's treating 
physician for his psychiatric disability.  In correspondence 
dated in September 2001, the psychiatrist reported that the 
veteran had PTSD associated with "remembrances of 
experiences connected with his service in the U.S. Army" and 
manifestations of bipolar disorder which may be linked to 
PSTD.  The physician stated that "(a)s I reconstruct the 
situation. . . , (the veteran) first became ill in the 
service, which precipitated a suicide attempt by stabbing 
himself."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any psychiatric counseling in service will 
permit service connection for a chronic psychiatric disorder, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

In the present case, the medical documents pertaining 
directly to the issue are the two opinions of the VA 
psychiatrists who present opposing views regarding the 
etiology and onset of the veteran's chronic psychiatric 
illness.  The VA examiner who evaluated the veteran in 
October 1999 VA did not hold the belief that his psychiatric 
disorder and emotional problems were related to any event 
that took place during his period of active service.  
However, in direct opposition to this is the opinion of a 
different VA psychiatrist who believed that the veteran first 
became mentally ill in the service and that his illness 
precipitated his suicide attempt in March 1980.

The psychiatrist who presented the favorable opinion is the 
veteran's treating physician and therefore would be expected 
to be more familiar with his medical history than the VA 
examiner who only reviewed the veteran on one occasion before 
rendering an adverse opinion.  Although a "treating 
physician" rule is not applicable here, there is reason to 
assign considerable weight to the opinion of the psychiatrist 
who is most familiar with the details of the veteran's 
medical history.  Furthermore, the veteran's service medical 
records and personnel records indicate that, prior to 
entering the military, he was psychiatrically normal but 
thereafter began to have recurring behavioral problems in 
service, demonstrated by a first-time suicide attempt in 
March 1980, treatment for injuries sustained in a fight in 
December 1981, being absent without leave in November 1981 
and being diagnosed twice with depression (with referral to 
the mental health clinic).  In view of the foregoing, we find 
that the evidence both in favor of, and against the veteran's 
claim is in relative equipoise to each other.  Because the 
evidence in this case is in approximate balance, the benefit-
of-the-doubt doctrine applies.  Therefore, the veteran's 
claim of entitlement to service connection for a psychiatric 
disability is granted, subject to the applicable laws and 
regulations which govern awards of VA compensation.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

We note that the veteran's psychiatric treatment reports show 
various Axis I diagnoses, including PTSD and bipolar 
disorder.  However, the PTSD diagnoses are vague and do not 
allude to any specific stressor incident in service.  In this 
regard, we observe that the September 2001 opinion of the 
psychiatrist who reported that the veteran had PTSD had 
associated this diagnosis with "remembrances of experiences 
connected with his service in the U.S. Army."  We find this 
statement to be too general and unspecific to support a nexus 
between the veteran's PTSD diagnosis and his military 
service.  The records clearly show, however, that the veteran 
had problems with depression during service and continued to 
have these problems after leaving service.  His post-service 
medical records show that he has depression, engages in 
impulsive and manic behavior, and has a history of suicide 
attempts.  These are associated with his bipolar disorder.  
In view of the evidence showing treatment for a depressive 
type of mental illness in service, a suicide attempt in 
service and behavioral problems in service, we conclude that 
bipolar disorder is the appropriate diagnosis for which the 
veteran should be granted service connection.


ORDER

Service connection for bipolar disorder is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

